Title: To Benjamin Franklin from Jonathan Williams, Sr., 3 April 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond srLondon apl. 3d. 1783
After a plesent Journey with a very agreeable Compainion (Mr Martin) I ariv’d Safe to this great City have taken lodgings in the Strand at John Reads No 394 Opposite Cecil street. If you or Mr Wm. Should have any Commands I Should be glad to Receive & Execute them. I have seen Messrs Vaughan Hodgson & Mr Laurence have Recd great Civilities from those Gentm. in Consequence of your kind Recommendations for Which I am much Obligd to you, doubtless you will have heard of the Settlement of the new ministry the Duke of Portland the first Lord of the Treasury Lord North & Mr Fox is in & I am told the Whol is Settled we may now expect the Definitve treaty will be finish’d & the Trade opened tho’ I Cant think it possible untill all the Kings troops are taken from America & New York free’d & that I am told is a Werk of time Some months at Least.
I Went yesterday to Kensington inquird after Mrs Hewson & found that Mrs. Stivenson was dead & She Moved into the Country— there is no new abrigment of the Comm Prayer Book an Atempt was made but did not Succed.— My Love to all you Love & belive me ever Your Dutyful Nephew
Jona Williams
 
Addressed: His Excellency Benjamin Franklin Esqr / Passy near / Paris
